Exhibit 10.2

PRO-PHARMACEUTICALS, INC.

AMENDED EMPLOYMENT AGREEMENT

This Amended Employment Agreement (“Agreement”) is entered into this 31st day of
March 2011 (the “Effective Date”) by and between PRO-PHARMACEUTICALS, INC., a
Nevada corporation, having its principal Employee office at 7 Wells Avenue,
Suite 34, Newton, Massachusetts 02459 (the “Company”), and ELI ZOMER, an
individual residing at 374 Kenrick Street, Newton, Massachusetts 02458 (the
“Employee”).

WHEREAS, the Employee is currently the Executive Vice President of manufacturing
and product development of the Company and is employed at will without a written
contract;

WHEREAS, the Employee is currently employed on an “at will” basis permitting the
Company to terminate his employment with the Company with or without cause;

WHEREAS, the Employee and the Company desire ongoing employment of the Employee
for a specific duration under written agreement rather than on a strictly oral
“at will” basis;

WHEREAS, the Company is not required to offer the Employee employment of a
specific duration and the Employee is not required to accept an offer of
employment for specific duration and either may currently terminate the
Employee’s employment at any time with or without cause; and

WHEREAS, the Company and the Employee have come to an agreement for the Employee
to be employed for specific duration under written contract, unless terminated
earlier for reasons set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt of which is hereby
acknowledged, the parties mutually agree as follows:

Section 1. Term and Scope of Employment.

The Company Employer agrees to employ the Employee and the Employee agrees to be
employed by Company with the title of Executive Vice President of manufacturing
and product development for a period of one (1) year, commencing on March 31,
2011 and ending at the close of business on March 31, 2012, unless terminated
earlier by the Company for cause or by the Employee for good cause or without
cause, as described and provided for in Section 5 below, whichever shall first
occur. The Employee shall report directly to the Chief Executive Officer (“CEO”)
of the Company.



--------------------------------------------------------------------------------

Section 2. Devotion of Full Time and Effort.

The Employee agrees to devote his full time and effort to the business and
affairs of the Company and that, to the best of the Employee’s ability and
experience, the Employee will, at all times, conscientiously perform all of the
duties and obligations as may be assigned to the Employee by the CEO of the
Company. Currently, the Employee is listed as a member of the management team on
the websites of two other companies, Avanyx and Boston Therapeutics. Employee
hereby agrees to resign forthwith any consulting, management or board positions
in connection with any companies other than Pro-Pharmaceuticals, Inc.,
including, without limitation, those specified herein and to request forthwith
that his name be removed from any website, corporate document, marketing or
investment materials and any other document or electronic medium with respect to
any such other companies. Employee shall, at its request, assign to the Company
any and all rights to proceed against any such other companies which do not
comply with his request for resignation and/or removal of his name. In addition,
Employee hereby agrees not to accept the appointment to any employment,
consultant, management or board position with any other company without the
prior approval of the CEO of the Company. Employee represents and warrants,
understanding such representation and warranty to be material to the Company’s
agreement to enter into this Amended Employment Agreement, that there are no
representations on any other company’s websites or literature that he is
employed by or performs any work for any company but Pro-Pharmaceuticals, Inc.

Section 3. Compensation.

(a) Salary. In consideration of all of the services rendered by the Employee
under the terms of this Agreement, the Company shall pay to the Employee a base
salary at the annualized rate of One Hundred Seventy Thousand Dollars
($170,000.00) per annum (“Base Salary”), less required withholdings, payable in
equal amounts in accordance with the Company’s payroll practices in effect from
time to time.

(b) Reimbursement of Expenses. The Company shall reimburse the Employee, in
accordance with the Company’s policies and practices in effect from time to
time, for all out-of-pocket expenses reasonably incurred by the Employee in
performance of the Employee’s duties under this Agreement. The Employee is
responsible for proper substantiation and reporting of all such expenses.
Employee shall consult a tax advisor of his own choosing to determine the
taxability of any reimbursements made hereunder and the record keeping
requirements therefor.

Section 4. Benefits.

The Employee will be entitled to participate in all incentive, retirement,
profit-sharing, life, medical, disability and other benefit plans and programs
(collectively “Benefit Plans”) as are from time to time generally available to
other Employees of the Company with comparable

 

2



--------------------------------------------------------------------------------

responsibilities, subject to the provisions of those programs. Without limiting
the generality of the foregoing, the Company will provide the Employee with
basic health and medical benefits on the terms that such benefits are provided
to other Employees of the Company with comparable responsibilities. The Employee
will also be entitled to holidays, sick leave and vacation in accordance with
the Company’s policies as they may be in effect from time to time and which are
subject to change at any time at the Company’s sole discretion. This
notwithstanding, during the term of this Agreement, Employee shall accrue
vacation time at the rate of 1 and 2/3 of a day per month (four weeks total
should the Employee remain employed for the full year). Vacation leave shall
accrue on the last day of each month.

Section 5. Compliance with Company Policy.

During Employee’s employment with the Company, Employee shall observe all
Company rules and policies in effect from time to time, including, without
limitation, such policies as are contained in the Company policy and procedures
manual, as may be amended or superseded from time to time.

Section 6. Termination of Employment.

Unless terminated earlier pursuant to the provisions of this Section 6, this
Agreement and the Employee’s employment with the Company shall terminate at the
close of business on March 31, 2012. At such time, the Employee shall be
entitled to no further salary or benefits other than those earned or accrued but
unpaid as of that date.

Employee’s employment with the Company may be terminated prior to the close of
business on March 31, 2012 for the following reasons:

(a) By The Company For Cause. The Company shall have the right, upon written
notice thereof to the Employee, to terminate Employee’s employment “For Cause”
prior to the close of business on March 31, 2012 in the following circumstances:

(i) The Employee

(a) Fails or refuses in any material respect to perform any duties, consistent
with his position, assigned to him by the President or CEO;

(b) Is grossly negligent in the performance of his duties hereunder;

(c) Commits of any act of fraud, misappropriation of funds, embezzlement or
dishonesty with respect to the Company;

(d) Is convicted of a felony or other criminal violation, which, in the
reasonable judgment of the Company, could materially impair the Company from
substantially meeting its business objectives; or

 

3



--------------------------------------------------------------------------------

(e) Engages in any other intentional misconduct adversely affecting the business
or affairs of the Company in a material manner. The term “intentional misconduct
adversely affecting the business or affairs of the Company” shall mean such
misconduct that is detrimental to the business or the reputation of the Company
as it is perceived both by the general public and the biotechnology industry.

(ii) With respect to matters referred to in (i)(a) and (b) above, should the
Employee not cure the cause within (30) days of receipt of written notice
thereof (the “Cure Period”), the Employee’s employment shall terminate at the
close of business on the last day of the Cure Period. During said Cure Period,
the Employee’s salary and benefits shall continue. Following termination,
however, the Employee shall not be entitled to any further salary or benefits
other than those previously accrued but unpaid through the date of termination.
With respect to matters referred to in (i)(c-e) above, the Employee may be
terminated immediately and shall not be entitled to payment of any further
salary or benefits other than those previously accrued but unpaid through the
date of termination.

(b) By The Employee For Good Reason.

The Employee may terminate his employment with the Company for “Good Reason” (as
defined herein), if the Company shall have failed to cure an event or
circumstance constituting “Good Reason” within thirty (30) days after receipt of
written notice thereof from the Employee (which period may be extended by the
parties) or within a reasonable time thereafter should it be impossible or
impractical for the Company to cure within that time. For purposes of this
paragraph, “Good Reason” shall mean the occurrence of any of the following
without the Employee’s consent or approval:

(i) The assignment to the Employee of duties inconsistent with this Agreement;

(ii) Change in Employee’s title or significant and material change in Employee’s
authority;

(iii) Material breach of the terms of this Agreement by the Company; or

(iv) Any failure of the company to obtain the assumption of this Agreement by
any successor or assign of the Company during Employee’s employment with the
Company.

In the event that Employee terminates his employment for Good Reason pursuant to
the terms hereof, Employee shall be entitled to all salary and benefits through
the end of the term of this Agreement, i.e., through March 31, 2012, but shall
not be entitled to any other sums or any damages including, without limitation,
any consequential damages.

 

4



--------------------------------------------------------------------------------

(c) By Employee Without Cause.

In the event the Employee terminates his employment without Good Reason prior to
the end of his then current term of employment, then Employee will have been
considered to have terminated his employment Without Cause. In such case, the
Employee shall be considered to have resigned effective immediately and shall be
entitled to no further salary or benefits other than those previously accrued
but unpaid through the date of termination.

Section 7. Survival of Obligations.

The obligations of the Employee as set forth in Sections 8 through 16 below
shall survive the term of this Agreement and the termination of Employee’s
employment hereunder regardless of the reason or cause therefor.

Section 8. Non-Competition and Conflicting Employment.

(a) During the term of this Agreement, the Employee shall not, directly or
indirectly, either as an Employee, Employer, Employee, Consultant, Agent,
Principal, Partner, Corporate Officer, Director, Shareholder, Member, Investor
or in any other individual or representative capacity, engage or participate in
any business or business related activity of any kind that is in competition in
any manner whatever with the business of the Company or any business activity
related to the business in which the Company is now involved or becomes involved
during the Employee’s employment. For these purposes, the current business of
the Company is biotechnology drug development and related business. The Employee
also agrees that, during his employment with the Company, he will not engage in
any other activities that conflict with his obligations to the Company.

(b) As a material inducement to the Company to continue the employment of the
Employee, and in order to protect the Company’s Confidential Information and
good will, the Employee agrees that:

(i) For a period of twelve (12) months following termination of the Employee’s
employment with the Company or its affiliates for any reason, Employee will not
directly or indirectly solicit or divert or accept business relating in any
manner to Competing Products or to products, processes or services of the
Company, from any of the customers or accounts of the Company with which the
Employee had any contact as a result of Employee’s employment with the Company;
and

(ii) For a period of six (6) months after termination of Employee’s employment
with the Company or its affiliates for any reason, Employee will not

 

5



--------------------------------------------------------------------------------

(A) render services directly or indirectly, as an Employee, consultant or
otherwise, to any Competing Organization in connection with research on or the
acquisition, development, production, distribution, marketing or providing of
any Competing Product, or (B) own any interest in any Competing Organization.

(c) For purposes of this Section:

(i) “Competing Product” means any product, process, or service of any person or
organization other than the Company, in existence or under development (a) which
is identical to, substantially the same as, or an adequate substitute for any
product, process or service of the Company in existence or under development,
based on any patent or patent application (provisional or otherwise) naming
Employee as inventor thereunder and which Employee has assigned or licensed to
the Company, or other intellectual property of the Company about which the
Employee acquires Confidential Information, and (b) which is (or could
reasonably be anticipated to be) marketed or distributed in such a manner and in
such a geographic area as to actually compete with such product, process or
service of the Company; and

(ii) “Competing Organization” means any person or organization, including the
Employee, engaged in, or about to become engaged in, research on or the
acquisition, development, production, distribution, marketing or providing of a
Competing Product.

(d) The parties agree that the Company is entitled to protection of its
interests in these areas. The parties further agree that the limitations as to
time, geographical area, and scope of activity to be restrained do not impose a
greater restraint upon Employee than is necessary to protect the goodwill or
other business interest of the Company. The parties further agree that in the
event of a violation of this Covenant Not To Compete, that the Company shall be
entitled to the recovery of damages from Employee and injunctive relief against
Employee for the breach or violation or continued breach or violation of this
Covenant. The Employee agrees that if a court of competent jurisdiction
determines that the length of time or any other restriction, or portion thereof,
set forth in this Section 8 is overly restrictive and unenforceable, the court
may reduce or modify such restrictions to those which it deems reasonable and
enforceable under the circumstances, and as so reduced or modified, the parties
hereto agree that the restrictions of this Section 8 shall remain in full force
and effect. The Employee further agrees that if a court of competent
jurisdiction determines that any provision of this Section 8 is invalid or
against public policy, the remaining provisions of this Section 8 and the
remainder of this Agreement shall not be affected thereby, and shall remain in
full force and effect.

Section 9. Confidentiality.

(a) Employee recognizes and acknowledges that he will have access to certain
information of members of the Company Group (as defined below) and that such
information is

 

6



--------------------------------------------------------------------------------

confidential and constitutes valuable, special and unique property of such
members of the Company Group. The parties agree that the Company has a
legitimate interest in protecting the Confidential Information, as defined
below. The parties agree that the Company is entitled to protection of its
interests in the Confidential Information. The Employee shall not at any time,
either during or subsequent to his employment with the Company, disclose to
others, use, copy or permit to be copied, except in pursuance of his duties for
an on behalf of the Company, its successors, assigns or nominees, any
Confidential Information of any member of the Company Group (regardless of
whether developed by the Employee) without the prior written consent of the
Company. Employee acknowledges that the use or disclosure of the Confidential
Information to anyone or any third party could cause monetary loss and damages
to the Company as well as irreparable harm. The parties further agree that in
the event of a violation of this covenant against non-use and non-disclosure of
Confidential Information, that the Company shall be entitled to a recovery of
damages from Employee and/or to obtain an injunction against Employee for the
breach or violation, continued breach, threatened breach or violation of this
covenant.

(b) As used herein, “Company Group” means the Company, and any entity that
directly or indirectly controls, is controlled by, or is under common control
with, the Company, and for purposes of this definition “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.

(c) As used herein, the term “Confidential Information” with respect to any
person means any secret or confidential information or know-how and shall
include, but shall not be limited to, plans, financial and operating
information, customers, supplier arrangements, contracts, costs, prices, uses,
and applications of products and services, results of investigations, studies or
experiments owned or used by such person, and all apparatus, products,
processes, compositions, samples, formulas, computer programs, computer hardware
designs, computer firmware designs, and servicing, marketing or manufacturing
methods and techniques at any time used, developed, investigated, made or sold
by such person, before or during the term of this Agreement, that are not
readily available to the public or that are maintained as confidential by such
person. The Employee shall maintain in confidence any Confidential Information
of third parties received as a result of his employment with the Company in
accordance with the Company’s obligations to such third parties and the policies
established by the Company.

(d) As used herein, “Confidential Information” with respect to the Company means
any Company proprietary information, technical data, trade secrets, know-how or
other business information disclosed to the Employee by the Company either
directly or indirectly in writing, orally or by drawings or inspection or
unintended view of parts, equipment, data, documents or the like, including,
without limitation:

 

  (i) Medical and drug research and testing results and information, research
and development techniques, processes, methods, formulas, trade secrets,
patents, patent applications, computer programs, software, electronic codes,
mask works, inventions, machines, improvements, data, formats, projects and
research projects;

 

7



--------------------------------------------------------------------------------

  (ii) Information about costs, profits, markets, sales, pricing, contracts and
lists of customers, distributors and/or vendors and business, marketing and/or
strategic plans;

 

  (iii) Forecasts, unpublished financial information, budgets, projections, and
customer identities, characteristics and agreements as well as all business
opportunities, conceived, designed, devised, developed, perfected or made by the
Employee whether alone or in conjunction with others, and related in any manner
to the actual or anticipated business of the Company or to actual or anticipated
areas of research and development; and

 

  (iv) Employee personnel files and compensation information.

(e) Employee further understands that Confidential Information does not include
any of the foregoing items which (a) has become publicly known or made generally
available to the public through no wrongful act of Employee; (b) has been
disclosed to Employee by a third party having no duty to keep Company matter
confidential; (c) has been developed by Employee independently of employment
with the company; (d) has been disclosed by the Company to a third party without
restriction on disclosure; or (e) has been disclosed with the Company’s written
consent.

(f) Employee hereby acknowledges and agrees that all Confidential Information
shall at all times remain the property of the Company.

(g) Employee agrees that she will not improperly use or disclose any
Confidential Information, proprietary information or trade secrets of any former
employer or other person or entity or entity with which Employee has an
agreement or duty to keep in confidence information acquired by Employee and
that Employee will not bring onto Company premises any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

(h) Employee recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Employee agrees to
hold all such confidential or proprietary information in the strictest of
confidence and not to disclose it to any person, firm or entity or to use it
except as necessary in carrying out Employee’s work for the Company consistent
with Company’s agreement with such third party.

 

8



--------------------------------------------------------------------------------

(i) Employee represents and warrants that from the time of the Employee’s first
contact with the Company, Employee has held in strict confidence all
Confidential Information and has not disclosed any Confidential Information
directly or indirectly to anyone outside the Company, or used, copied, published
or summarized any Confidential Information, except to the extent otherwise
permitted under the terms of this Agreement.

(j) Employee will not disclose to the Company or use on its behalf any
confidential information belonging to others and Employee will not bring onto
the premises of the Company any confidential information belonging to any such
party unless consented to in writing by such party.

Section 10. Inventions.

(a) Attached hereto as Exhibit A is a list describing all ideas, processes,
trademarks, service marks, inventions, designs, technologies, computer hardware
or software, original works of authorship, formulas, discoveries, patents,
copyrights, copyrightable works, products, marketing and business ideas, and all
improvements, know-how, data rights, and claims related to the foregoing,
whether or not patentable, registrable or copyrightable, which were conceived,
developed or created by Employee prior to Employee’s employment or first contact
with Company (collectively referred to herein as “Prior Inventions”), (A) which
belong to Employee, (B) which relate to the Company’s current or contemplated
business, products or research and development, and (C) which are not assigned
to the Company hereunder. If there is no Exhibit A or no items thereon, the
Employee represents that there are no such Prior Inventions. If in the course of
Employee’s employment with the Company, the Employee incorporates or embodies
into a Company product, service or process a Prior Invention owned by the
Employee or in which the Employee has an interest, the Company is hereby granted
and shall have a non-exclusive, royalty-free, irrevocable, perpetual, world-wide
license to make, have made, modify, use and sell such Prior Invention as part of
or in connection with such product, service or process.

(b) Employee agrees that Employee will promptly make full, written disclosure to
the Company and will hold in trust for the sole right and benefit of the
Company, and the Employee hereby assigns to the Company, or its designee, all of
the Employee’s right, title and interest in and to any and all ideas, process,
trademarks, service marks, inventions, designs, technologies, computer hardware
or software, original works of authorship, formulas, discoveries, patents,
copyrights, copyrightable works, products, marketing and business ideas, and all
improvements, know-how, data, rights and claims related to the foregoing,
whether or not patentable, registrable or copyrightable, which Employee may, on
or after the Effective Date of this Agreement, solely or jointly with others
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time the Employee is in the employ
of the Company (collectively referred to herein as “Intellectual Property
items”); and the Employee further agrees that the foregoing shall also apply to
Intellectual Property Items which relate to the business of the Company or to
the Company’s anticipated business as of the end of the

 

9



--------------------------------------------------------------------------------

Employee’s employment and which are conceived, developed or reduced to practice
during a period of one year after the end of such employment. Without limiting
the foregoing, the Employee further acknowledges that all original works of
authorship which are made by Employee (solely or jointly with others) within the
scope of Employee’ employment and which are protectable by copyright are works
made for hire as that term is defined in the United Stated Copyright Act.

(c) Employee agrees to keep and maintain adequate and current written records of
all Intellectual Property Items made by Employee (solely or jointly with others)
during the term of Employee’s employment with the Company. The records will be
in the form of notes, sketches, drawings and any other format that may be
specified by the Company. The records will be available to, and remain the sole
property of, the Company at all times.

(d) Employee shall not at any time use the Company’s name or any of the Company
trademark(s) or trade name(s) in any advertising or publicity without the prior
written consent of the Company.

Section 11. Return of Company Property.

Employee agrees that, at any time upon request of the Company, and, in any
event, at the time of leaving the Company’s employ, Employee will deliver to the
Company (and will not keep originals or copies in Employee’s possession or
deliver them to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, material, equipment or other documents or property, or reproduction of
any of the aforementioned items, containing Confidential Information or
otherwise belonging to the Company, its successors or assigns, whether prepared
by the Employee or supplied to the Employee by the Company.

Section 12. Non-Solicitation.

Employee agrees that he shall not, during his employment or other involvement
with the Company and for a period of twelve (12) months immediately following
the termination of the Employee’s employment with the Company, for any reason,
whether with or without cause, (i) either directly or indirectly solicit or take
away, or attempt to solicit or take away Employees of the Company, either for
the Employee’s own business or for any other person or entity and/or (ii) either
directly or indirectly recruit, solicit or otherwise induce or influence any
investor, lessor, supplier, customer, agent, representative or any other person
which has a business relationship with the Company to discontinue, reduce or
modify such employment, agency or business relationship with the Company.

Section 13. Publications.

Employee agrees that he will, in advance of publication, provide the Company
with copies of all writings and materials which Employee proposes to publish
during the term of

 

10



--------------------------------------------------------------------------------

Employee’s employment and for two years thereafter. Employee also agrees that
Employee will, at the Company’s request and sole discretion, cause to be deleted
from such writings and materials any information the Company believes discloses
or will disclose Confidential Information. The Company’s good faith judgment in
these matters will be final. The Employee will also, at the Company’ request and
in its sole discretion, cause to be deleted any reference whatsoever to the
Company from such writings and materials.

Section 14. Equitable Remedies.

Employee agrees that any damages awarded the Company for any breach of this
Agreement by Employee would be inadequate. Accordingly, in addition to any
damages and other rights or remedies available to the Company, the Company shall
be entitled to obtain injunctive relief from a court of competent jurisdiction
temporarily, preliminarily and permanently restraining and enjoining any such
breach or threatened breach and to specific performance of any such provision of
this Agreement, and, if it prevails in such proceeding, the Company shall be
entitled to recover from the Employee all costs and expenses incurred to enforce
the terms of this Agreement and/or recover from Employee for any breach(es)
thereof including reasonable attorneys’ fees.

Section 15. Representations and Warranties of Employee.

Employee represents and warrants as follows: (i) Employee has no obligations,
legal or otherwise, inconsistent with the terms of this Agreement or with the
Employee’s undertaking a relationship with the Company; and (ii) that Employee
has not entered into, nor will Employee enter into, any agreement (whether oral
or written) in conflict with this Agreement.

Section 16. Miscellaneous.

(a) Entire Agreement. This Agreement and the exhibit attached hereto contain the
entire understanding of the parties and supersede all previous contracts,
arrangements or understandings, express or implied, between the Employee and the
Company with respect to the subject matter hereof, including, without
limitation, the Prior Employment Agreement. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement or in the attached exhibit.

(b) Section Headings. The section headings herein are for the purpose of
convenience only and are not intended to define or limit the contents of any
section.

(c) Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, the remainder of this Agreement
shall be amended to provide the parties with the equivalent of the same rights
and obligations as provided in the original provisions of this Agreement.

 

11



--------------------------------------------------------------------------------

(d) No Oral Modification, Waiver Or Discharge. No provisions of this Agreement
may be modified, waived or discharged orally, but only by a waiver, modification
or discharge in writing signed by the Employee and such officer as may be
designated by the Board of Directors of the Company to execute such a waiver,
modification or discharge. No waiver by either party hereto at any time of any
breach by the other party hereto of, or failure to be in compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the time or at any prior or subsequent time.

(e) Invalid Provisions. Should any portion of this Agreement be adjudged or held
to be invalid, unenforceable or void, such holding shall not have the effect of
invalidating or voiding the remainder of this Agreement and the parties hereby
agree that the portion so held invalid, unenforceable or void shall, if
possible, be deemed amended or reduced in scope, or otherwise be stricken from
this Agreement to the extent required for the purposes of validity and
enforcement thereof.

(f) Execution In Counterparts. The parties may sign this Agreement in
counterparts, all of which shall be considered one and the same instrument.

(g) Governing Law And Performance. This Agreement shall be governed by the laws
of the Commonwealth of Massachusetts without giving effect to its principles on
conflicts of laws.

(h) Successor and Assigns. This Agreement shall be binding on and inure to the
benefit of the successors in interest of the parties, including, in the case of
the Employee, the Employee’s heirs, executors and estate. The Employee may not
assign Employee’s obligations under this Agreement.

(i) Notices. Any notices or other communications provided for hereunder may be
made by hand, fax, email, first class mail or express courier services provided
that the same are addressed to the party required to be notified at its address
first written above, or such other address as may hereafter be established by a
party by written notice to the other party. Notice shall be considered
accomplished on the date delivered, faxed, emailed, first class mailed or
express couriered.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
under seal as of the date and year first above written.

 

Company,     Employee, Pro-Pharmaceuticals, Inc.,     By:  

/s/ Peter G. Traber

   

/s/ Eli Zomer

  Name:   Peter G. Traber, M.D.     Eli Zomer, Ph.D.   Title:   President and
Chief Executive Officer    

 

12